Title: From George Washington to Major General John Sullivan, 27 July 1778
From: Washington, George
To: Sullivan, John


          
            Dr Sir
            Head Qrs white plains July 27th 1778
          
          I have thought it expedient to permit General Greene to go to Rhode Island, to take a
            part in the Enterprize, intended against the Enemy in that Quarter. You know his merit
            and his services, as well as I do, and therefore I need not add on that head. When the
            Marquiss Fayette set out, I put Varnums & Glover’s Brigades under his command,
            and, according to his instructions, they were to act in this manner. Upon a more mature
            consideration of the matter, I am convinced the success of the Enterprize will be more
            advanced, by disposing of the Continental Troops among the Militia. You will therefore
            make your arrangement in this way, and forming the whole of our
            force into Two Divisions, General Greene will take the direction of one—the Marquiss of
            the other—You yourself the general command of course. I have written to the Marquiss
            upon the subject. Besides the service, which General
            Greene will be of, both in Council and in the Field, upon this very interesting and
            important occasion, his presence will contribute greatly to expedite your Operations by
            an earlier provision, it is probable, of many matters in the line of his Department.
          
          There is one thing more, which I would mention. Most likely, there will be a
            debarkation of Troops from the Count D’Estaing’s fleet, to assist in reducing the Island
            and the Enemy’s force. These Troops, the Admiral may place under your general direction.
            His wish should be complied with, as to the particular command of them. I should suppose
            the Marquiss would be his choice. Success and Laurels attend you. I am Dr Sir with great
            regard & esteem Yr Most Obedt sert
          
            Go: Washington
          
          
            P.S. What I have said, respecting the command of the Count D’Estaings Troops is
              intirely a matter of incertainty. I do not know that he will in case of a debarkation,
              choose that they should be with our’s—or under any Other than their Own Officers.
              Harmony & the best understanding between us, should be a Capital &
              first Object. The Count himself is a Land Officer and of the high rank of Lt General
              in the French Army.
            Your Letters of the 20th & 22d were received on Saturday Evening.
            G. W——n.
          
        